DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 12-19 and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 12 requires a stress between 26,000 N per dm and 43,000 N per dm.  The original specification defines the stress as being equal to B*(4400-2000*D)*(D/2)2*π/1.6 (Page 3, Lines 28+).  It is unclear exactly what B refers to. Applicant does state that B assumes a value of 80 to 90.  If in fact the parameter B is a constant between 80 and 90 (e.g. independent of the properties of the steel and the cord count), then parameter B is properly defined.  
Regarding claim 18, the disclosed equation does not appear to further define the structure of the tire since a stress at a predefined elongation of 1% in the direction of the reinforcement member longitudinal extent is required in independent claim 1 (appears that 
Claim Rejections - 35 USC § 103
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.	Claims 12-19 and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 6,247,514, of record).
As best depicted in Figure 1, Kim is directed to a tire construction comprising a first belt ply 28 and a second belt ply 30 formed with crossing cords inclined between 15 and 70 degrees with respect to a circumferential direction (Column 4, Lines 35+ and Column 7, Lines 25+).  Kim further teaches that (a) a preferred cord construction is 2x (correlates with a cord having first and second ultra tensile filaments twisted together) and (b) a particularly preferred filament diameter is between 0.18 mm and 0.38 mm (Column 5, Lines 38-49).  These diameters, in turn, correlate with a tensile strength of at least 4,040 N/mm2 (when diameter is 0.18 mm) or at least 3,640 N/mm2 (when the diameter is 0.38 mm) (Column 3, Lines 1+).  Additionally, Kim specifically identifies a 2x0.30 mm cord for the belt plies (Column, Lines 10+).  In such an instance, however, Kim fails to specifically describe the tensile strength (although based on disclosed relationship, the tensile strength would be at least 3,800 N/mm2).  One of ordinary skill in the art at the time of the invention would have found it obvious to select a tensile strength between 3,800 N/mm2 and 3,920 N/mm2 as such a range is fully encompassed by the range taught by Kim.  Furthermore, Applicant has not provided a conclusive showing of 
Also, regarding claim 12 (and dependent claims 13-17), the claimed stress is defined as being a function of parameter B and diameter D.  Given that parameter B is disclosed as constant between 80 and 90, the stress is solely dependent on the filament diameter.  Kim teaches preferred filament diameters between 0.18 mm and 0.38 and such fully encompasses the filament diameters outlined by Applicant.  Thus, it appears that the claimed stress would be realized when filament diameters between 0.31 mm and 0.36 mm are included.  It is emphasized that parameter B is simply defined as constant without any indication what factors influence said parameter.
Lastly, as to claim 12, while Kim fails to expressly disclose a breaking strength and force at 1% elongation, given that Kim teaches a 1x2 construction with filament diameters between 0.18 mm and 0.38 mm and ultra tensile steel having tensile strengths that significantly overlap those of the claimed invention, it reasons that the steel filaments of Kim would demonstrate a breaking strength and elongation in accordance to the claimed invention.  It is further noted that there is no evidence that additional factors contribute to the strength and elongation.  One of ordinary skill in the art at the time of the invention would have found it obvious to use steel filaments satisfying the claims given the general disclosure of Kim.    
With respect to claims 18 and 21, the belt plies of Kim are seen to have a stress as required by the claims given the filament diameters detailed above.  
Regarding claim 19, Kim suggests tensile strengths of at least 4,400-2000D (Column 3, Lines 1+).

With respect to claims 23 and 24, belt plies 28 and 30 can be viewed as “first belt plies” (those satisfying the claimed properties).
Regarding claim 25, Kim refers to the general class of radial tires for vehicles (Column 1, Lines 10-50) and such includes those referred to in the claims.
Response to Arguments
6.	Applicant's arguments filed April 29. 2021 have been fully considered but they are not persuasive. 
	Applicant states that Kim does not teach or suggest all the claim limitations of claim 12 and its depending claims.  As detailed above, the claimed stress appears to be solely dependent on the filament diameter (B is broadly described as assuming a value between 80 and 90 and this appears to be a constant) and given that Kim fully encompasses the claimed filament diameters, it reasons that Kim would similarly teach stress values in accordance to the claimed invention.  It is emphasized that the claimed stress is simply defined in terms of a single variable (filament diameter) given that parameter B appears to be a constant between 80 and 90.        
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        May 3, 2021